                                                                                                      FILED
                                                                                           4/1/2021 4:26 PM
                                                                                         JOHN F. WARREN
   Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21        Page 1 of 6 PageID 23           COUNTY CLERK
                                                                                          DALLAS COUNTY



                           CAUSE NO. CC-21-00840-A

ANA NUNEZ LOPEZ,                           §   IN THE COUNTY COURT AT LAW
                                           §
      Plaintiff,                           §
                                           §
VS.                                        §                                   NO. 1
                                           §
FIESTA MART, LLC                           §
                                           §
      Defendant.                           §       OF DALLAS COUNTY, TEXAS


   DEFENDANT’S ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES

      Defendant Fiesta Mart, LLC ("Defendant") hereby submits its Original

Answer to Plaintiff’s Original Petition and would show as follows:

                               GENERAL DENIAL

      1.     Without waiving any other defenses Defendant may have or hereafter

come to have or urge, Defendant generally denies each and every material

allegation in Plaintiff’s Original Petition (and all subsequent amended and

supplemental Petitions filed herein) pursuant to Rule 92 of the Texas Rules of Civil

Procedure and demands strict proof thereof by a preponderance of the evidence or

by clear and convincing evidence as the law requires.

                             SPECIAL EXCEPTION

      2.     Plaintiff’s ambiguous references to “Fiesta Mart, LLC” in her live

pleadings are confusing and do not properly identify the store location where the

alleged incident occrured. To the extent necessary, Defendant specially excepts to

Plaintiff’s live pleading on the basis of proper venue and requests Plaintiff specify,

with precision the location where the alleged incident occurred.




                                   EXHIBIT F
   Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21         Page 2 of 6 PageID 24



                           AFFIRMATIVE DEFENSES

      Without conceding that the following are affirmative defenses for which

Defendant bears the burden of proof, Defendant asserts that:

      3.     Any supposed hazard at issue in the incident was open and obvious.

Defendant owed no duty to Plaintiff.

      4.     Defendant relies upon the proportionate responsibility provisions of

Chapter 33 of the Texas Civil Practice and Remedies Code. The responsibility of the

parties, including Plaintiff, must be compared by the trier of fact. Plaintiff was

certainly a proximate, if not the sole, cause of her own incident and injuries.

Without doubt, Plaintiff was more than fifty percent responsible for the incident in

question and is therefore barred from recovery.

      5.     Any award of pre-judgment interest for damages that have not yet

accrued would violate Defendant’s rights to substantive and procedural due process

under the Fifth and Fourteenth Amendments to the United States Constitution, as

well as Article I, Sections 14, 16, and 19 of the Texas Constitution.

      6.     Defendant pleads further that any recovery of medical expenses or

health care expenses allegedly incurred by Plaintiff, is limited to the amount

actually paid or incurred by or on behalf of Plaintiff, if any, pursuant to Tex. Civ.

Prac. & Rem. Code §41.0105. Defendant respectfully requests this Honorable Court

to compute Plaintiff’s award, if any, in accordance with the language of Section

41.0105 of the Texas Civil Practice and Remedies Code. Defendant also requests

that Plaintiff prove (1) that reasonable and necessary medical or healthcare




                                         -2-
                                    EXHIBIT F
   Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21      Page 3 of 6 PageID 25



expenses do exist, (2) what part of the medical or healthcare expenses have actually

been paid or for which Plaintiff remains liable; and (3) that the medical or

healthcare expenses claimed resulted from conduct of Defendant.

      7.    To the extent Claimant seeks punitive or exemplary damages,

Respondent relies upon the limitations and other provisions of Chapter 41 of the

Texas Civil Practices & Remedies Code.


                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff

take nothing by her suit, that Defendant be dismissed from this action, awarded

court costs and for such other and further relief to which Defendant may be justly

entitled.




                                         -3-
                                  EXHIBIT F
Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21   Page 4 of 6 PageID 26



                                       Respectfully submitted,

                                       By: ___/s/ Trek Doyle   _____
                                       Trek Doyle
                                       State Bar No. 00790608
                                       trek@doyleseelbach.com
                                       Karl Seelbach
                                       State Bar No. 24044607
                                       karl@doyleseelbach.com
                                       James Snyder
                                       State Bar No. 24088447
                                       james@doyleseelbach.com
                                       Ryan Cantu
                                       State Bar No. 24076853
                                       ryan@doyleseelbach.com

                                       Doyle & Seelbach PLLC
                                       7700 W. Highway 71, Ste. 250
                                       Austin, Texas 78735
                                       512.960.4890 phone
                                       doyleseelbach.com

                                       ATTORNEYS FOR DEFENDANT
                                       FIESTA MART, LLC




                                 -4-
                             EXHIBIT F
   Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21     Page 5 of 6 PageID 27



                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 1st day of April 2021.

      Christopher R. Garcia
      State Bar No. 24000140
      chris@chrisgarciapc.com
      Law Offices of Chris Garcia, P.C.
      407 North Cedar Ridge Drive, Ste. 300
      Duncanville, Texas 75116
      214.522.4878 telephone
      214.522.5060 fax
      ATTORNEY FOR PLAINTIFF




                                       -5-
                                  EXHIBIT F
       Case 3:21-cv-00808-K Document 1-6 Filed 04/07/21               Page 6 of 6 PageID 28
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

William Templeton on behalf of Trek Doyle
Bar No. 790608
bill@doyleseelbach.com
Envelope ID: 52073990
Status as of 4/2/2021 8:18 AM CST

Case Contacts

Name                         BarNumber   Email                     TimestampSubmitted    Status

CHRISTOPHER R.GARCIA                     chris@chrisgarciapc.com   4/1/2021 4:26:01 PM   SENT



Associated Case Party: FIESTA MART, LLC

Name             BarNumber   Email                    TimestampSubmitted      Status

Trek Doyle                   trek@doyleseelbach.com   4/1/2021 4:26:01 PM     SENT

Ryan Cantu                   ryan@doyleseelbach.com   4/1/2021 4:26:01 PM     SENT

Bill Templeton               bill@doyleseelbach.com   4/1/2021 4:26:01 PM     SENT




                                            EXHIBIT F
